DETAILED ACTION
This is the second Office Action regarding application number 16/352,093, filed on 03/13/2019, which is a continuation of PCT/EP2017/072989, filed on 09/13/2017, and which claims foreign priority to DE 102016117229.4, filed on 09/13/2016.
This action is in response to the Applicant’s Response dated 01/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-10 are currently pending.
Claims 1, 6, 9, and 10 are withdrawn.
Claims 1-10 are examined below.
The rejection of claims 6, 8, and 9 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over VOLZ (US 2014/0375145 A1) in view of NICOLESCU (US 2015/0381111 A1).
Regarding claim 1, VOLZ teaches a solar module, comprising: 
a safety circuit (control circuit 1); 
a series circuit of bypass diodes (D1, D2, D3), which is arranged between solar module connections (Fig. 1 shows the bypass diodes arranged between connections 2 and 3), 

a series circuit of solar partial modules having partial module terminals at both ends and all connecting points of the series circuit of solar partial modules (V1, V2, V3), 
wherein each bypass diode is associated with precisely one solar partial module (Fig. 1 illustrates that each diode D1, D2, D3 is associated with only one of V1, V2, V3, respectively), and 
a plurality of semiconductor switches (I1, I2, I3, P, N, U, T) configured to disconnect the solar module connections from an associated partial module terminal when a disconnection signal is received by the safety circuit, thereby preventing a voltage generated by a solar partial module associated with the associated partial module terminal from being applied to the respective solar module connection (Fig. 1 illustrates the claimed connection arrangement), 
wherein each of the plurality of semiconductor switches is configured to switch a solar partial module associated therewith into a voltage-free or current-free state (Fig. 1 illustrates the claimed connection arrangement), and 
wherein at least one bypass connection is directly connected to an associated partial module terminal and at least one bypass connection is connected to an associated partial module terminal by means of one of the semiconductor switches (Fig. 1 illustrates the claimed connection arrangement). 

    PNG
    media_image1.png
    728
    546
    media_image1.png
    Greyscale

VOLZ does not disclose expressly that at least another bypass connection of the one or another bypass diode is connected to an associated partial module terminal by means of one of the semiconductor switches.
NICOLESCU teaches a bypass diode protection circuit, where semiconductor switches are incorporated into the circuit between associated bypass diodes and module terminals, optionally both in parallel and in series with the bypass diode (Fig. 5 and para. 85).

    PNG
    media_image2.png
    517
    661
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify VOLZ and add a semiconductor switch so that a bypass diode is connected to an associated module terminal by a semiconcudctor switch as taught by NICOLESCU in order to provide for voltage and current control and measurement (NICOLESCU, paras. 85-88).

Regarding claim 2, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, comprising precisely three solar partial modules in the series circuit of solar partial modules (VOLZ, Fig. 1 illustrates three solar partial modules in series). 

Regarding claim 3, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein the number of semiconductor switches of the plurality of semiconductor switches corresponds to the number of solar partial modules (three I1, I2, I3 switches each corresponding to a respective solar partial module V1, V2, V3, VOLZ, Fig. 1). 

Regarding claim 4, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein at least one bypass diode is connected in parallel with one of the semiconductor switches (VOLZ, Fig. 1 illustrates the claimed connection arrangement; i.e., I1 and D1). 

Regarding claim 5, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein the semiconductor switch connecting the at least one bypass connection to the associated partial module terminal is directly connected to one of the solar module connections (NICOLESCU, Fig. 5). 

Regarding claim 6, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 4, wherein each solar module connection is directly connected in each case to a semiconductor switch of the plurality of semiconductor switches connecting a bypass connection to the associated partial module terminal (VOLZ, Fig. 1 illustrates the claimed connection arrangement). 

Regarding claim 7, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein the safety circuit is configured to receive an energy supply from a voltage of one or more of the solar partial modules (VOLZ, Fig. 1 illustrates the claimed connection arrangement). 

Regarding claim 8, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein the two bypass connections of the at least one bypass diode in parallel with one of the semiconductor switches are in each case directly connected to the associated partial module terminals (VOLZ, Fig. 1 illustrates the claimed connection arrangement). 

Regarding claim 9, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 4, wherein a further, redundant semiconductor switch is connected in parallel with the semiconductor switch in parallel with the bypass diode (VOLZ, Fig. 1 illustrates the claimed connection arrangement). 

Regarding claim 10, VOLZ teaches an energy-generating system comprising a series circuit of solar modules, wherein each solar module comprises: 
a safety circuit (control circuit 1); 
a series circuit of bypass diodes (D1, D2, D3), which is arranged between solar module connections (Fig. 1 shows the bypass diodes arranged between connections 2 and 3), 

a series circuit of solar partial modules having partial module terminals at both ends and all connecting points of the series circuit of solar partial modules (V1, V2, V3), 
wherein each bypass diode is associated with precisely one solar partial module (Fig. 1 illustrates that each diode D1, D2, D3 is associated with only one of V1, V2, V3, respectively), and 
a plurality of semiconductor switches (I1, I2, I3, P, N, U, T) configured to disconnect the solar module connections from an associated partial module terminal when a disconnection signal is received by the safety circuit (Fig. 1 illustrates the claimed connection arrangement), 
wherein each of the plurality of semiconductor switches is configured to switch a solar partial module associated therewith into a voltage-free or current-free state (Fig. 1 illustrates the claimed connection arrangement), and 
wherein at least one bypass connection is directly connected to an associated partial module terminal and at least one bypass connection is connected to an associated partial module terminal by means of one of the semiconductor switches (Fig. 1 illustrates the claimed connection arrangement). 

    PNG
    media_image1.png
    728
    546
    media_image1.png
    Greyscale

VOLZ does not disclose expressly that at least another bypass connection of the one or another bypass diode is connected to an associated partial module terminal by means of one of the semiconductor switches.
NICOLESCU teaches a bypass diode protection circuit, where semiconductor switches are incorporated into the circuit between associated bypass diodes and module terminals, optionally both in parallel and in series with the bypass diode (Fig. 5 and para. 85).

    PNG
    media_image2.png
    517
    661
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify VOLZ and add a semiconductor switch so that a bypass diode is connected to an associated module terminal by a semiconcudctor switch as taught by NICOLESCU in order to provide for voltage and current control and measurement (NICOLESCU, paras. 85-88).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721